[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO REARGUE PLAINTIFF'S MOTION TO REOPEN AND VACATE JUDGMENT OF DISMISSAL (#118)
On January 6, 1991, counsel for the above parties were heard on the above matter.
A review of the file presents the following scenario:
This matter was commenced by summons and writ of attachment filed in court on January 29, 1990. The defendant, FRI Land Equities, Inc., appeared on January 20, 1990. Thereafter an appearance for the plaintiff was filed by Attorney Christine L. Lederer, in addition to the appearance for Purtill, Purtill, Frankling and Pfeffer.
On December 7, 1990 the case was dismissed for failure to prosecute (#102). On February 11, 1991, Attorney John H. Parks filed an appearance for the plaintiff in lieu of appearances on file. On march 6, 1991, Attorney Lederer filed a Motion to Reopen the Judgment of Dismissal (#103), which was denied without prejudice to comply with the Practice Book (Gill, J.) May 8, 1991.
On April 8, 1991, the defendant filed an objection to the Motion to Reopen because of failure to follow Practice Book requirements (lack of verification) which was sustained by the court (Gill, J.) (#110).
On April 22, 1991, Attorney Lederer filed an Amended Motion to Reopen with an affidavit (#106). This was denied by the court (Gill, J.) on July 26, 1991.
On June 24, 1991, Attorney Parks filed an affidavit that he was representing the plaintiff in Bankruptcy Court and also filed a notice of such bankruptcy on the same day. CT Page 1420
On July 5, 1991, Attorney Parks filed a motion to reargue the Motion to Re-open (sic) and verified the motion (#109).
On September 19, 1991, the court (Aronson, J.) granted Attorney Parks' motion. However, said order was vacated on October 11, 1991, and the judgment of dismissal of December 7, 1990 was re-instated. Notice to counsel was sent on October 28, 1991.
On September 26, 1991, the defendant moved to reargue plaintiff's Motion to Reargue Motion to Reopen (#109). On November 18, 1991, the court (Burns, J.) granted the motion (#112) and vacated the judgment of dismissal.
On November 20, 1991 the defendant filed a motion to reargue plaintiff's Motion to Reargue Motion to Reopen and order to Vacate Judgment of Dismissal heard by Burns, J., on November 18, 1991 (#116). This motion was heard by the court (Burns, J.) on January 6, 1991, at which time counsel for both parties exhaustively reviewed the previous proceedings. As a result thereof, it is clear that there was no motion timely filed, pursuant to Sec. 52-212, C.G.S., effective to set aside the judgment of dismissal entered on December 7, 1990. Any orders entered by this court on November 18, 1991, inconsistent with the finding of this court that the case was dismissed on December 7, 1990 are hereby vacated; and the status of the case as dismissed is confirmed.
Burns, J.